SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

597
KA 14-01246
PRESENT: WHALEN, P.J., CARNI, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SCOTT A. KOPPER, ALSO KNOWN AS SCOTT KOPPER, ALSO
KNOWN AS SCOTT ANTHONY KOPPER, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered June 23, 2014. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of assault in the second degree (Penal Law
§ 120.05 [3]). Contrary to defendant’s contention, he knowingly,
voluntarily, and intelligently waived his right to appeal, and his
valid waiver forecloses his challenge to the severity of the sentence
(see People v Lopez, 6 NY3d 248, 256; see generally People v Lococo,
92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737). County Court
advised defendant at the time of the waiver of the potential maximum
term of incarceration, and thus the waiver encompasses defendant’s
present challenge to the severity of the sentence (see Lococo, 92 NY2d
at 827).




Entered:    June 17, 2016                          Frances E. Cafarell
                                                   Clerk of the Court